Per Curiam:

As appellants, de*548fendants below, are not state officers within the meaning of § 266 of the Judicial Code (Spielman Motor Co. v. Dodge, 295 U. S. 89, 92; Ex parte Collins, 277 U. S. 565, 568; Ex parte Public National Bank, 278 U. S. 101, 104; School District No. 7 v. Hunnicut, 283 U. S. 810; Ex parte Everglades Drainage District, 293 U. S. 521; Everglades Drainage Dist. v. Florida Ranch & Dairy Corp., 74 F. (2d) 914, 915, 916; Rorick v. Everglades Drainage, 27 F. (2d) 377, 380, 381), the decree herein is reversed and the cause remanded to the District Court for further proceedings to be taken independently of § 266 of the Judicial Code, Gully v. Interstate Natural Gas Co., 292 U. S. 16, 18, 19.
Mr. H. E. Carter, Assistant Attorney General of Florida, with whom Mr. Cary D. Landis, Attorney General, and Mr. J. V. Keen, Assistant Attorney General, were on the brief, for appellants.
Mr. D. C. Hull, with whom Messrs. Erskine W. Landis and Francis P. Whitehair were on the brief, for appellee.
See 4 F. Supp. 496.